*466The- case was continued for advisement, and the opinion of the Court was afterwards drawn tip by
Weston C. J.
The writ as originally made, followed the form provided by law, and entitled the plaintiff to judgment. Statute of 1821, c. 63, prescribing the forms of writs. The stat. of 1830, c. 463, rendered the body of the defendant liable to be taken, and his goods to be attached upon writs of scire facias, and it is provided that such writs may contain a direction for this purpose. This is a privilege given to the plaintiff, of which he may avail himself or not at his election. Without finding it necessary to determine whether the amendment moved for could have been properly allowed or not, we are very clearly of opinion, that the Judge was under no legal obligation to grant it; and upon this ground we ^'overrule the exceptions.